       Case: 3:19-cv-01007-wmc Document #: 185 Filed: 12/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DRIFTLESS AREA LAND CONSERVANCY                       )
 and WISCONSIN WILDLIFE FEDERATION,                    )
                                                       )
                        Plaintiffs,                    )
                                                       )
                  v.                                   )    Case No. 19-cv-1007-wmc
                                                       )
 MICHAEL HUEBSCH and REBECCA VALCQ,                    )
 Commissioners of the Public Service                   )
 Commission of Wisconsin                               )
                                                       )
                        Defendants.                    )
                                                       )

           DECLARATION OF RACHEL GRANNEMAN IN SUPPORT OF
       PLAINTIFFS’ MOTION FOR ORDER REVOKING THE CONFIDENTIAL
         DESIGNATION OF, AND FOR UN-REDACTED PRODUCTION OF,
                         DISCOVERY MATERIALS


I, Rachel Granneman, declare as follows:

       1.      I have personal knowledge of the facts stated herein and, if called upon to do so,

could and would testify competently thereto. I state that the following is true and correct to the

best of my knowledge and belief.

       2.      I am a staff attorney at the Environmental Law & Policy Center, and I am

representing Driftless Area Land Conservancy and Wisconsin Wildlife Federation in the above-

captioned matter. My business address is 35 East Wacker Drive, Suite 1600, Chicago, IL 60601.

       3.      Attached as Exhibit A is a true and correct copy of an email from myself to

Zachary Peters, counsel for Defendants, sent on November 30, 2020, with the subject, “RE: 19-

cv-1007-wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for

Production of Documents, Part 1 of 2.”


                                                 1
      Case: 3:19-cv-01007-wmc Document #: 185 Filed: 12/08/20 Page 2 of 2




       4.      Attached as Exhibit B is a true and correct copy of an email from Zachary Peters,

counsel for Defendants, to myself, and copied to Christianne Whiting, counsel for Defendants,

sent on December 2, 2020, with the subject, “RE: 19-cv-1007-wmc Defendants' Sixth

Supplemental Response to Plaintiffs' First Requests for Production of Documents, Part 1 of 2.”



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.



Executed on December 8, 2020


                                                     By:     _/s/ Rachel Granneman_
                                                             Rachel Granneman




                                                2
